Mr. Justice Dever delivered the opinion of the court. 2. Brokers—what constitutes release of vendor from, liability for commissions. Where one who has been negotiating the sale of property for the vendor executes an instrument, after a contract for the sale of the property has been entered into and he has received a sum of money from the purchaser’s agent, which recites that he thereby releases his “right from commission on” the property in question, such instrument constitutes a release of his claim against the vendor for commissions.